DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-26) and species (single chain molecule comprising a first nucleotide sequence, which 5’ end is conjugated to one end of an element selected from a loop and a linker, wherein the other end of the element is conjugated to the 3’ end of a second nucleotide sequence and immune checkpoint blocking agent or antibody is PD-1) in the reply filed on 8/6/20 is acknowledged.
NOTE: In the amendment filed on 8/6/20, the applicant cancelled the non-elected species in claim 2.
Upon further consideration and in view of a prior art search, the non-elected inventions and species are withdrawn and rejoined with the elected invention and species.  The election/restriction mailed on 6/8/20 is withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/687,606; 62/743,369 and 62/815,870, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant claims 3, 5, 6, and 11 and a CTLA-4 blocking agent in claim 4 are not supported in ‘606 because these limitations are not disclosed in the prior-filed application.  These claims do not appear to enjoy priority to the provisional application filed on 6/20/18.
Instant claim 3 is not supported in ‘369 because these limitations are not disclosed in the prior-filed application.  However, claims 5, 6, and 11 and CTLA-4 blocking agent in claim 4 appear to have written support in this application.  Instant claims 4, 5, 6, and 11 appear to enjoy priority this application filed on 10/19/18.
62/815,870 appears to be the first prior-filed application that contains written support for claim 3.  However, the specification of ‘870 only discloses three types of cancer that are partially responsive to anti-PD-1 in the absence of a RIG-I agonist.  The cancers are colon, kidney and lung.  The claims embraces a genus of immune .

Claim Objections
Claim 11 is objected to because of the following informalities:  the term 10(c) is improper because there is only one claim 10 and c is an item in claim 10.  Suggesting amending the claim to recite: “The method of claim 10, wherein”.  Appropriate correction is required.

Drawings
The drawings were received on 11/11/19.  These drawings are acceptable.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 is directed to treating cancer, minimizing or preventing metastasis of a cancer or inducing immune memory towards cancer in a subject comprising administering a RIG-1 agonist, wherein the cancer is not significantly responsive to an immune checkpoint inhibitor in the absence of the RIG-1 agonist.
The specification does not appear to provide a definition for the term “significantly responsive”.  The term is very broad and could read on wherein the cancer is resistant to the inhibitor or responsive to the inhibitor, but partially reduces cancer and does not get rid of the cancer.  At the time of the effective filing date, a person of skill in the art possessed the knowledge of cancers that are refractory to checkpoint inhibitors.  The prior art discloses that melanoma that is refractory (WO 2018033254, of record) to a checkpoint inhibitor can be used in the method.  However, the prior art of record does 
The instant disclosure appears to only describe three types of cancer that are partially responsive to anti-PD-1.  The cancers are colon, kidney and lung.  The claims embrace a genus of immune checkpoints having different structure and/or activity and cancer cells from different parts of the body having different structure and/or activity.  There are hundreds of immune checkpoint inhibitors known to a skilled artisan.  There are hundreds of cancers known in the prior art.  The cancers vary between cancers of the same type in different individuals and between different types of cancer.   Neither the prior art nor the instant disclosure appear to disclose a sufficient number of species to represent a genus of cancers that are not significantly responsive to the immune checkpoint inhibitor in the absence of the RIG-1 inhibitor.  The as-filed specification does not appear to disclose an essential structure to the genus recited in claim 3.  There appears to be no structure/function correlation between the limited examples and the genus of recited in claim 3.  The applicants are trying to preempt the future by trying to claim any cancer that can be treated with the claimed method.  Only, anti-PD-1 and colon, kidney and lung in instant claim 3 appears to have written support.  Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  A “representative number of species” is not adequately described in the instant disclosure to represent the entire genus.  There is a substantial variation within the genus, and the applicants do not describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus claimed in claim 3 as of the effective filing date sought in the instant case. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "RIG-I inhibitor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 7-9, 12-20, 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyle et al. (WO 2014159990, cited on an IDS).
‘990 disclose a composition comprising a RIG-1 agonist and using the composition to treat a tumor in a subject (pages 102-105).  The agonist is a RNA molecule capable of inducing an interferon response in the subject (pages 1-3 and 102-105).  The RNA molecule can have the structural limitations in (i) or (ii) or claims 8, 9, and 12-20.  See pages 18-20, 28-33, and 102-105.  The composition can comprise an additional agent (page 106).  The tumor can be from types of cancer including lung cancer (page 16).  The composition can be directly administered to the cells (page 69 and 72-73).
Paragraph 68 of the as-filed speciation defines the term “abscopal effect” as a result in a subject afflicted with one or more tumors, shrinkage of untreated tumors occurs concurrently with shrinkage of tumors with the scope of the localized treatment.  The term “abscopal effect” encompasses all types of localized treatment such as 
In view of this last sentence, the method taught by ‘990 would encompass this term in claim 26 because it comprises the same method steps as recited in the instant claims and the phrase would be inherent in a method of treating a tumor in a subject using the RIG-1 agonist.
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

Claims 1, 2, 4-23, and 25-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kreig et al. (US 2020/0063141).
Kreig et al. disclose a pharmaceutical composition comprising a RIG-I agonist to treat cancer in a subject (pages 1-7 and 69-70).  The agonist can be a double stranded RNA (dsRNA) molecule.  The dsRNA molecule can comprise a loop and a linker, wherein the linker is a nucleotide or non-nucleotide linker (ethylene glycol group) (page 
In view of this last sentence in paragraph 68, the method taught by ‘141 would encompass this term in claim 26 because it comprises the same method steps as recited in the instant claims and the phrase would be inherent in a method of treating a tumor in a subject using the RIG-1 agonist.
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.

Claims 1, 7, 8, 9, 10, 12, 13, 15, 16, 19, 21, 23, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (US 2019/0184006).
	‘006 discloses a composition comprising a RIG-I agonist that is used to treat cancer in s subject, wherein the agonist is a stem loop RNA, slr (pages 7-10 and 40).  The sequences of the slr can be linked using a nucleotide or non-nucleotide linker (page 9 and Table 1).  The slr can be a hairpin with blunt ends or have a 3 ’overhang.  The 5’ terminus can be a 5’-triphosphate.  The RNA molecule can have at least one phosphorothioate.  The cancer can be any cancer listed in instant claim 23 and cancers are known to be immunogenic (page 17).


Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 12-21, 23, and 25-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blaze Biosciences Inc. (WO 2019/126240).
	‘640 discloses a composition comprising a RIG-I agonist that is used to treat cancer in a subject (pages 1, 2, 124-134, 160-167, and 253-270).  The agonist can be linked using a nucleotide or non-nucleotide linker (page 125).  The agonist can be a hairpin with blunt ends or have a 3 ’overhang (pages 125-126).  The 5’ terminus can be a 5’-triphosphate (page 129).  The RNA molecule can have at least one phosphorothioate, modified nucleotide or modified sugar (page 126).  The cancer can be any cancer listed in instant claim 23 and cancers are known to be immunogenic (pages 160-167).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 10, 11, 21, 22, 24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pyle (‘990) taken with CUREVAC AG (WO 2018/033254, cited on a third party submission on 9/12/20).
The rejection of claims 1, 7-9, 12-20, 23, 25, and 26 as being anticipated by Pyle et al. (WO 2014159990) is incorporated herein.
‘990 disclose a composition comprising a RIG-1 agonist and using the composition to treat a tumor in a subject (pages 102-105).  The agonist is a RNA 
Pyle does not specifically making a composition comprising the RIG-I agonist and an immune checkpoint inhibitor.
However, at the time of the effective filing date, CUREVAC discloses isRNA (RIG-1 agonist) comprising two RNA strands in combination with an immune checkpoint inhibitor (pages 18, 160, 161, 165, and 175-176).  The inhibitor can be selected from a PD-1/PD-L1 blocking agent and a CTLA-4 blocking agent (pages 132-133).  CUREVAC discloses that RIG-1 agonist can be used to treat melanoma which is refractory to immunotherapy with a checkpoint inhibitor (page 17).   CUREVAC also discloses making isRNA that comprise a non-nucleotide linker connecting the two RNA strands (pages 19-30 and 138).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Pyle taken with ‘254, namely to add a checkpoint inhibitor to the composition.  One of ordinary skill in the art would have been motivated to combine the teaching to observe an additive effect when treating a tumor in a subject or to assist in treating a melanoma that is refractory to checkpoint inhibitor.  Since PD-1/PD-L1 blocking agent and CTLA-4 blocking agents (including the agents listed in instant claim 6) are known in the prior art to lower T cell activation thresholds to increase T-cell mediated responses to tumor-associated self- antigens, it would have been obvious to use these in the method to treat a tumor in a 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Double Patenting
Claims 27-29 of this application is patentably indistinct from claims 31-33 of Application No. 17/251,921. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 27-29 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 31-33 of copending Application No. 17/251,921 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, 12-20, 23, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,947,543 in view of Pyle et al. (WO 2014159990, cited on an IDS).

However, at the time of the effective filing date, ’990 teaches using the RIG-1 agonist to treat a tumor in a subject.  ‘990 disclose a composition comprising a RIG-1 agonist and using the composition to treat a tumor in a subject (pages 102-105).  The agonist is a RNA molecule capable of inducing an interferon response in the subject (pages 1-3 and 102-105).  The RNA molecule can have the structural limitations in (i) or (ii) or claims 8, 9, and 12-20.  See pages 18-20, 28-33, and 102-105.  The composition can comprise an additional agent (page 106).  The tumor can be from types of cancer including lung cancer (page 16).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ’543 taken with the teaching of taken with ‘990, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to treat a tumor in a subject using the RIG-1 agonist.  The stem loop structure improves the structural stability of the RIG-I agonist.  The limitations in claims 7-9 and 12-20 are obvious variants of the RIG-1 agonist to improve the bioavailability of the agonist in a subject.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.






Claims 2-6, 10, 11, 21, 22, 24, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,947,543 taken with Pyle et al. (WO 2014159990) in further view of CUREVAC AG (WO 2018/033254, of record).
The rejection of claims 1, 7-9, 12-20, 23, 25, and 26 over the claims of ‘543 taken with ‘990 are incorporated herein.
The instant claims and the claims from ‘543 are both directed to a RIG-1 agonist.  The agonist in both set of claims embraces the same structural limitations as set forth in claims 1, 7-9, and 12-20  
The only differences is the claims from ‘543 are directed to a product and not a product further comprising an immune checkpoint inhibitor and using the product to treat a tumor in a subject with an immune checkpoint inhibitor.
However, at the time of the effective filing date, CUREVAC discloses isRNA (RIG-1 agonist) comprising two RNA strands in combination with an immune checkpoint inhibitor (pages 18, 160, 161, 165, and 175-176).  The inhibitor can be selected from a PD-1/PD-L1 blocking agent and a CTLA-4 blocking agent (pages 132-133).  CUREVAC discloses that RIG-1 agonist can be used to treat melanoma which is refractory to immunotherapy with a checkpoint inhibitor (page 17).   CUREVAC also discloses making isRNA that comprise a non-nucleotide linker connecting the two RNA strands (pages 19-30 and 138).
prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ’543 taken with the teaching of ‘990 in further view of CUREVAC, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to observe an additive effect when treating a tumor in a subject or to assist in treating a melanoma that is refractory to checkpoint inhibitor.  Since PD-1/PD-L1 blocking agent and CTLA-4 blocking agents (including the agents listed in instant claim 6) are known in the prior art to lower T cell activation thresholds to increase T-cell mediated responses to tumor-associated self-antigens, it would have been obvious to use these in the method to treat a tumor in a subject.  A person of ordinary skill in the art would have been motivated to treat melanoma that is refractory to checkpoint inhibitor with isRNA to assist in treating the cancer.  One of ordinary skill in the art would have been motivated to use a non-nucleotide linker in the isRNA to increase the stability of isRNA.  Since human tumors are immunogenic (they elicit adaptive immune response in vivo), it would have been obvious to use the method to treat these tumors.  It also would have been obvious to use the method to treat tumors that have are non-immunogenic to help produce an immune response to the tumor.   
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 1, 7-9, 12-20, 23, 25, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-34 of copending Application No. 17/002,252 in view of Pyle et al. (WO 2014159990, cited on an IDS).

However, at the time of the effective filing date, ’990 teaches using the RIG-1 agonist to treat a tumor in a subject.  ‘990 disclose a composition comprising a RIG-1 agonist and using the composition to treat a tumor in a subject (pages 102-105).  The agonist is a RNA molecule capable of inducing an interferon response in the subject (pages 1-3 and 102-105).  The RNA molecule can have the structural limitations in (i) or (ii) or claims 8, 9, and 12-20.  See pages 18-20, 28-33, and 102-105.  The composition can comprise an additional agent (page 106).  The tumor can be from types of cancer including lung cancer (page 16).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ’252 taken with the teaching of taken with ‘990, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to treat a tumor in a subject using the RIG-1 agonist.  The stem loop structure improves the structural stability of the RIG-I agonist.  The limitations in claims 7-9 and 12-20 are obvious variants of the RIG-1 agonist to improve the bioavailability of the agonist in a subject.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.
This is a provisional nonstatutory double patenting rejection.



Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 16, 17, 20, and 27-33 of copending Application No. 17/251,921(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both embrace a method of treating cancer using an immune-checkpoint inhibitor and a RIG-1 agonist.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 7-23, and 25-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-19, and 29-39 of copending Application No. 17/225,594(reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both embrace a method of treating cancer using an immune-checkpoint inhibitor and a RIG-1 agonist.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Heidegger et al. (Blood vol. 126, No. 23, pp. 3436. meeting info: 57th annual meeting of the american society of hematology, San Diego, CA, United .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635